J-A05030-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                 v.                            :
                                               :
                                               :
    JASMINE KNIGHT                             :
                                               :
                       Appellant               :   No. 1388 EDA 2020

          Appeal from the Judgment of Sentence Entered June 24, 2020
      In the Court of Common Pleas of Chester County Criminal Division at
                        No(s): CP-15-SA-0000100-2020


BEFORE:        OLSON, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY NICHOLS, J.:                             FILED: APRIL 26, 2021

        Appellant Jasmine Knight appeals from the judgment of sentence

imposed following her conviction for driving with a suspended operating

privileges.1     Appellant argues that the trial court erred by denying her

suppression motion after police initiated a traffic stop and obtained her driving

record without probable cause or reasonable suspicion. We affirm.

        The trial court set forth the relevant factual and procedural history. On

October 15, 2019, Officer Adam Sibley conducted a traffic stop of Appellant’s

vehicle and charged her with driving under suspension—DUI related.

Appellant moved to suppress the evidence flowing from the stop, claiming that

it was an unconstitutional stop.

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   75 Pa.C.S. § 1543(b)(1)(i).
J-A05030-21



      On June 24, 2020, the trial court conducted a hearing on Appellant’s

motion to suppress. At the hearing, Officer Sibley testified that just prior to

midnight on October 5, 2019, he was patrolling in his vehicle and “observed a

vehicle that was facing the wrong direction on a one-way roadway[, which]

roadway is the borough parking lot.” N.T. Suppression Hr’g, 6/24/20, at 4.

He explained that the traffic lane was an entrance only and the vehicle was

facing out toward the exit.    Initially, the vehicle was stationary; however,

when he approached, it reversed back into the lot. Officer Sibley described

the lot as “basically a U shape” with a one-way entrance and a one-way exit,

such that when Appellant “reversed back into the lot[, she was] still facing the

wrong direction in that lot.” Id. at 10. The direction of traffic flow was marked

by official signage. See id. at 10-11.

      Officer Sibley then conducted a traffic stop of the vehicle. See id. at 5.

He approached Appellant, who was the driver of the vehicle, and got her name,

date of birth, and address. Appellant initially told Officer Sibley that her first

name was Rita, rather than Jasmine.         See id. at 6.    Officer Sibley then

conducted a motor vehicle records check of the registration and driver’s

license and found that the registration of the vehicle was suspended, and that

Appellant had not provided the correct name. See id. at 7, 12.

      At the conclusion of the hearing, the trial court denied Appellant’s

motion to suppress. Following a bench trial that same day, the trial court

convicted Appellant of driving under suspension—DUI related and sentenced

her to sixty days’ imprisonment.

                                      -2-
J-A05030-21



        Appellant timely appealed and timely complied with the trial court’s

order to submit a Pa.R.A.P. 1925(b) statement.           The trial court filed a

responsive opinion.

        Appellant raises one question on appeal: “Did the trial court err in

denying Appellant’s motion for suppression of her driver record obtained

pursuant to a traffic stop?” Appellant’s Brief at 2.

        Appellant argues that the trial court erred when it denied her motion to

suppress the evidence stemming from the traffic stop. She claims that the

court should have concluded that the vehicle stop required probable cause.

See id. at 7 (citing Commonwealth v. Feczko, 10 A.3d 1285, 1291 (Pa.

Super. 2010) (en banc)). Appellant alleges that “[a]n officer cannot lawfully

stop a vehicle based on a reasonable suspicion that the vehicle violated the

traffic code prohibiting driving the wrong way on a one way because a stop of

this vehicle would do nothing to serve an investigatory purpose.” Id. at 8.

        Further, Appellant argues that the stop was illegal because the officer

lacked probable cause. She claims that the officer did not see the vehicle

moving the wrong way against the flow of traffic before the stop and merely

saw a stopped vehicle facing the wrong way. See id. Relying on this Court’s

decision in Commonwealth v. Ibrahim, 127 A.3d 819 (Pa. Super. 2015),

she argues that to initiate a traffic stop for traveling in the wrong direction in

violation of 75 Pa.C.S. § 3308, an officer must actually observe the vehicle

moving in the wrong direction. See id. at 9-10 (citing Ibrahim, 127 A.3d at

824).    Because the officer only saw her reverse—with the proper flow of

                                      -3-
J-A05030-21



traffic—Appellant concludes that the officer did not have probable cause to

initiate the stop. See id. at 10.

      In response, the Commonwealth argues that the traffic stop only

required reasonable suspicion. See Commonwealth’s Brief at 10. Specifically,

it claims that Officer Sibley observed, late at night, a vehicle positioned the

wrong way on a one-way roadway located near a bar. The Commonwealth

relies on the officer’s experience that motorists found driving the wrong way

on this roadway are either lost or intoxicated, and therefore, “the stop of

[Appellant’s] vehicle was based on the reasonable suspicion that [she] had

violated the DUI laws . . . and further investigation was necessary.” Id.

      Alternatively, the Commonwealth claims that Officer Sibley had probable

cause to believe that Appellant had violated Section 3308. Conceding that the

officer did not see Appellant drive against the flow of traffic, the

Commonwealth suggests that facing the wrong direction as the vehicle

traveled in reverse on the roadway was sufficient probable cause. See id. at

10-11.

      In reviewing a challenge to a trial court’s suppression ruling, our

standard of review is limited to determining

      whether the suppression court’s factual findings are supported by
      the record and whether the legal conclusions drawn from those
      facts are correct. Because the Commonwealth prevailed before the
      suppression court, we may consider only the evidence of the
      Commonwealth and so much of the evidence for the defense as
      remains uncontradicted when read in the context of the record as
      a whole. Where the suppression court’s factual findings are
      supported by the record, we are bound by these findings and may
      reverse only if the court’s legal conclusions are erroneous. Where

                                     -4-
J-A05030-21


      . . . the appeal of the determination of the suppression court turns
      on allegations of legal error, the suppression court’s legal
      conclusions are not binding on an appellate court, whose duty it
      is to determine if the suppression court properly applied the law
      to the facts. Thus, the conclusions of law of the courts below are
      subject to our plenary review.

Commonwealth v. Green, 168 A.3d 180, 183 (Pa. Super. 2017) (citation

omitted). Further, “our scope of review from a suppression ruling is limited

to the evidentiary record that was created at the suppression hearing.”

Commonwealth v. Rapak, 138 A.3d 666, 670 (Pa. Super. 2016) (citation

omitted).

      Initially, we must discern whether reasonable suspicion or probable

cause was required for Officer Sibley to make a stop of Appellant’s vehicle.

      [W]hen considering whether reasonable suspicion or probable
      cause is required constitutionally to make a vehicle stop, the
      nature of the violation has to be considered. If it is not necessary
      to stop the vehicle to establish that a violation of the Vehicle Code
      has occurred, an officer must possess probable cause to stop the
      vehicle. Where a violation is suspected, but a stop is necessary
      to further investigate whether a violation has occurred, an officer
      need only possess reasonable suspicion for the stop.

      Illustrative of these two standards are stops for speeding and DUI.
      If a vehicle is stopped for speeding, the officer must possess
      probable cause to stop the vehicle. This is so because when a
      vehicle is stopped, nothing more can be determined as to the
      speed of the vehicle when it was observed while traveling upon a
      highway. On the other hand, if an officer possesses sufficient
      knowledge based upon behavior suggestive of DUI, the officer
      may stop the vehicle upon reasonable suspicion of a Vehicle Code
      violation, since a stop would provide the officer the needed
      opportunity to investigate further if the driver was operating under
      the influence of alcohol or a controlled substance.




                                      -5-
J-A05030-21



Commonwealth v. Salter, 121 A.3d 987, 993 (Pa. Super. 2015) (formatting

altered and citations omitted). Under either standard, “the burden is on the

Commonwealth to establish by a preponderance of the evidence that the

challenged evidence is admissible.” Id. at 996 (citation and quotation marks

omitted).

      Where a traffic stop is “based on the observed violation of the Vehicle

Code or [an] otherwise non-investigable offense, an officer must have

probable cause to make a constitutional vehicle stop.” Commonwealth v.

Harris, 176 A.3d 1009, 1019 (Pa. Super. 2017) (citation omitted). This Court

has held that an officer must have probable cause to stop an individual when

the officer’s stop is based on a violation of Section 3308, which states that

“[u]pon a roadway designated for one-way traffic, a vehicle shall be driven

only in the direction designated at all or such times as shall be indicated by

official traffic-control devices.” 75 Pa.C.S. § 3308(b).   See Ibrahim, 127

A.3d at 824 (holding that “section 3308, like speeding, is an offense that

requires probable cause, not reasonable suspicion, before an officer may stop

the vehicle.”); see also Commonwealth v. Haines, 166 A.3d 449, 455 (Pa.

Super. 2017) (reasoning that where the offense is driving the wrong way on

a one-way street, “no evidence relevant to the offense is likely to be found in

the offending vehicle,” therefore “permitting further investigation based on

reasonable suspicion[ ]cannot be used to justify the stop.”). Therefore, in

keeping with this Court’s precedent, we apply a probable cause standard in

determining whether the Commonwealth established a Section 3308 violation.

                                     -6-
J-A05030-21


      Probable cause is made out when the facts and circumstances
      which are within the knowledge of the officer at the time of the
      stop, and of which he has reasonably trustworthy information, are
      sufficient to warrant a man of reasonable caution in the belief that
      the suspect has committed or is committing a crime. The question
      we ask is not whether the officer’s belief was correct or more likely
      true than false. Rather, we require only a probability, and not a
      prima facie showing, of criminal activity. In determining whether
      probable cause exists, we apply a totality of the circumstances
      test.

Commonwealth v. Martin, 101 A.3d 706, 721 (Pa. 2014) (citation omitted;

emphasis in original).

      [P]robable cause does not require certainty, but rather exists
      when criminality is one reasonable inference—not necessarily
      even the most likely inference. . . . [W]hile an actual violation of
      the [Vehicle Code] need not ultimately be established to validate
      a vehicle stop, a police officer must have a reasonable and
      articulable belief that a vehicle or driver is in violation of the
      [Vehicle Code] in order to lawfully stop the vehicle.

Commonwealth v. Spieler, 887 A.2d 1271, 1275 (Pa. Super. 2005)

(citations omitted and formatting altered); see id. at 1276 (finding that a

reasonable inference from the defendant’s car being stopped in the flow of

traffic is that the defendant had stopped the car in the roadway). “[W]e must

remember that in dealing with questions of probable cause, we are not dealing

with certainties. We are dealing with the factual and practical considerations

of everyday life on which reasonable and prudent men act.” Commonwealth

v. Dennis, 612 A.2d 1014, 1016 (Pa. Super. 1992) (citation omitted).          A

police officer “has probable cause to stop a motor vehicle if the officer

observes a traffic code violation, even if it is a minor offense.” Harris, 176

A.3d at 1019 (citation omitted).

                                      -7-
J-A05030-21



       In the instant case, Officer Sibley testified that when he first saw

Appellant’s vehicle, it was in the entrance roadway to the borough parking lot,

facing against the flow of traffic.            See N.T. Suppression Hr’g at 4.   He

concluded that based on the position and location of her vehicle, Appellant

had traveled the wrong way on this one-way roadway in violation of Section

3308(b).2 Therefore, our record reveals that Officer Sibley articulated specific

facts, which considering the totality of the circumstances, provided probable

cause to believe that Appellant had committed a violation of Section 3308 of

the Motor Vehicle Code and which justified the traffic stop. See Martin, 101

A.3d at 721; Spieler, 887 A.2d at 1275. We recognize that Officer Sibley did

not observe Appellant as she initially drove the wrong way down the roadway,

but recognize that his observation of her vehicle in the roadway facing the

wrong way was sufficient for him to reasonably infer that she had driven the

wrong way in order to get her vehicle into that position in violation of Section

3308. See Spieler, 887 A.2d at 1275.

       Accordingly, we affirm the trial court’s denial of Appellant’s motion to

suppress the evidence obtained from the search of her driving record after her


____________________________________________


2 Contrary to the Commonwealth’s assertion, Officer Sibley never testified that
he stopped Appellant’s vehicle based on a reasonable suspicion that Appellant
had violated the DUI laws of the Motor Vehicle Code. See Commonwealth’s
Brief at 10. Moreover, we note that during the suppression hearing, the
Commonwealth conceded that the officer would have needed probable cause
in order to conduct a traffic stop of Appellant’s vehicle for a violation of driving
the wrong way on a one-way street. See N.T. Suppression Hr’g at 23.



                                           -8-
J-A05030-21



traffic stop, but do so on different grounds than those relied upon by the trial

court.3

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/26/21




____________________________________________


3 We acknowledge that in its Rule 1925(a) opinion, the trial court explained
that it had concluded that only reasonable suspicion was required for Officer
Sibley to make the stop of the vehicle, but that under either standard, the
stop was justified. See Trial Ct. Op., 9/24/20, at 4-5. “We may affirm the
trial court’s determination on any grounds, even where those grounds were
not suggested to or known by the trial court.” Commonwealth v. Gatlos,
76 A.3d 44, 62 n.14 (Pa. Super. 2013) (citation omitted).

                                           -9-